IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
v. ClVIL NO. CCB-l 7-3729
Criminal No. CCB-05-016
MICHAEL BRANCH .
' ...000...
MEMORANDUM

On December 15, 2017, federal prison inmate Michael Branch filed his third motion to
vacate sentence under 28 U.S.C. § 2255. (ECF No. 145). Branch filed an initial § 2255 motion
on January ll, 2010, (ECF No. 76), which was denied on the merits on February 24, 2012, (ECF
No. 96). On June 24, 2016 he filed a second motion based on Johnson v. United States, 135 S.Ct.
2551 (2015). (ECF No. 140). The Fourth Circuit granted authorization for this second petition,
but on April 24, 2017, the petition was voluntarily dismissed (ECF No. 143). Branch’s most
recent motion to vacate, relying on Mathis v. United States, 136 S.Ct. 2243 (2016), is therefore
“second or successive,” and he must obtain authorization for filing from the Fourth Circuit Court
of Appeals, which he has not done. See 28 U.S.C. § 2255(h).

Accordingly, this motion must be denied without prejudice The Clerk is directed to send
Branch a copy of the forms to be used in requesting authorization from the Court of Appeals.

A separate Order follows

 

m , /Y"”
Febru 112019 /s/ 5
Date Catherine C. Blake

United States District Jndge

